DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/22.
Applicant's election with traverse of the restriction in the reply filed on 1/10/22 is acknowledged.  The traversal is on the ground(s) that the claims have been amended and therefore a restriction is not proper.  This is not found persuasive because: method claim 1 has yet to be indicated as allowable; claim 1 has a 101 rejection directed to it that will require additional limitations; claim 1 has numerous 112b rejections making it difficult to determine if it can be incorporated into claims 21-23; claims 21-23 include additional elements such as DYS and AVd not found in the method of claim 1 but yet are stated to be found by the method of claim 1; claims 21-23 are different methods as seen by their preamble, such as finding the optimum placement of the lead or of a pacing device and are therefore independent and distinct from each other and from the method of processing the electrocardiogram of claim 1; and the ECG of claim 1 is different from the IECG used in claims 21-23 using implanted leads.  
Upon allowance of claim 1, claims 21-23 may be rejoined as long as there are no conflicting elements.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the processing of ECG data to calculate ECG depolarization durations in units of time. This judicial exception is not integrated into a practical application because the method is not connected to any specific element or structure and/or the generically recited elements (e.g. ecg and channels, etc.) do not add a meaningful limitation to the abstract idea because they amount to simply using pre-processing elements implemented in the abstract idea on a computer and/or using pencil and paper to process the data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (e.g. the ecg and channels) only receive information and these are well-understood, routine, conventional elements/functions as recognized by the court decisions listed in MPEP 2103-2106.07c.  In addition, there is no pre-solution or post-solution activity that practically integrates the mental concept into a complete method.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a person performing calculations with pencil and paper, or a general computer performing the calculations.  The claims are directed to an abstract idea, i.e. implementing the idea of using ecg data to calculate different ecg durations, such as done by a mental process, critical thinking, or using pencil and paper, with additional generic computer elements, or additional structure recited at a high level of generality (e.g. an ecg and two channels if they are meant to be positively recited in the method step (see the 112b rejections below)) that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
--In line 1, “A method of processing of electrocardiogram” is vague and seems to be worded incorrectly. It is suggested to use “A method of processing an electrocardiogram”.  
--In line 2, “providing an electrocardiogram comprising signals in at least two channels” is vague as it cannot be determined if this is just data, or if there is some type of sensor sensing the ECG and providing data on two channels.  It is suggested to use “using at least two channels and sensing a separate electrocardiogram signal on each of the at least two channels”.  
--In line 7, computing an “average or median as an average or mean” is vague because if the median is computed then why use the “mean”.  In line 7, “of QRS complex segment envelopes” is vague as this element is used in line 5 and it is unclear if line 7 is the same element as line 5 or different elements.  If they are the same, then line 7 should state “of the QRS…”. If they are different, then a modifier such as “a second QRS…”.   
--In lines 7 and 8, it is unclear if only one computing step is done, or if a computing step is done for each frequency range in each channel.  
--In line 12, “are calculated…” is vague as it is in the passive voice and it is unclear if it is being positively recited or functionally recited. Method steps should use active voice to positively recite the step and it is suggested to use “calculating an integral or maximal value within…”. 
--In line 16, “of all frequency ranges” is vague as “at least two frequency ranges” is used in line 3 and it is unclear if the ranges in line 16 are related to the ranges of line 3.  It is suggested to use “of all frequency ranges of the at least two frequency ranges”.  
--In line 17, “as time length of a horizontal line…” is vague and unclear if this is a positive recitation of the step.  It is suggested to use “by using a horizontal line placed crossing the signal average or median envelope and calculating the time length of the horizontal line, wherein the horizontal line is placed at a level…”.  Similarly, line 20 has this problem.  
--In lines 21 and 22, “a horizontal line” is vague as it is also used in line 18.  If they are the same then “the horizontal line…” should be used.  If they are different, then a modifier such as “a second horizontal line…” should be used.  
--In line 23, “a final average or median envelope” is vague and inferentially included.  No element or step has been set forth to calculate/determine a final average and it is unclear how this is done and what it is a final average of.  In addition, “median envelope” is vague as it is used numerous times previously in the claim.  If it is the same median envelope “the” should be used.  If it is a different median envelope, then a modifier should be used.  
--The last paragraph of the claim is vague for use of “determination…”.  It is unclear if this is a result of the method or an active method step. If it is an active method step then active voice should be used, such as “determining…”.  In addition, it is unclear if the last paragraph is performing any function or if it is just renaming the durations found earlier in the claim.  In the last paragraph, “the local depolarization duration” and “the total local depolarization duration” lack antecedent basis.
In claim 2, “a final average or median envelope” is vague as it is used in claim 1 and it is unclear if these two are the same.
In claim 3, line 3, “for each average or median envelope” is vague as it is used previously in the claims.  If they are the same elements, then “for each of the average…” should be used. In line 4, “mean or median value” is vague as it is unclear what this is a mean or median of.  In line 4, “QRS complex” is vague as it is used previously in claim 1.  In line 4, “(i.e. the interval between QRS complexes)” is vague for using the parentheses and the “i.e.”.  It is unclear if this is a limitation of the claim or not.
In claim 4, line 3, “horizontal line” is vague as it is used in claim 1.  It is unclear if they are the same.  lines 4 and 5, “a final average or median envelope” is vague since it has been previously used in claim 1.
In claim 5, line 2, the second occurrence of “Vd” and “AVd” are vague as it is used earlier in line 2.  If they are the same then “the Vd or AVd” should be used.  In line 3, “mean or median value” should be “a mean or a median value” and “Vdi” or “AVdi” should use “the” before the terms since they have been previously recited in the claims.
In claim 6, lines 3 and 6, “the mean or median value” lacks antecedent basis.  In lines 2-6, the symbols “Vd”, “AVd”, “SI, and Ali” are vague as they have been used previously in the claim.
In claim 7, “AVdi”, “Vdi”, and “a local depolarization” are vague as they have been used previously in the claims.
Similarly, claim 8 has these problems.
In claim 10, lines 3 and 5, “ventricular depolarization matrix” is vague as it is used in line 2.  In line 3, “a signal normalized average or median envelope” is vague since claim 1 uses similar terms.  It is unclear if these are the same element.  If they are not the same element then a step should be set forth for calculating these elements.  In line 5, “is detected” is in the passive voice and it is unclear if this is a positive recitation of a method step.  In line 7, “minimum and maximum” are vague since they are used earlier in the claim.
In claim 11, “the center of mass” lacks antecedent basis. In line 2, “signal normalized average or median envelopes” is vague as a similar element is used in claim 1.   Similarly, lines 3-5 are vague.  In line 6, “two ECG channels” is vague as the channels are recited in claim 1.  It is unclear if these are the same channels or additional channels.  Similarly, lines 7 and 8 have this problem.  In line 8, “the relevant value” lacks antecedent basis.
Similarly, claim 15 has these problems.
In claim 12, “Vd” and “AVd” values are vague since they have been used previously in claim 1.    
Similarly, claim 16 has these problems.
Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 101 and 112b rejections, the claims may further be rejected under 35 USC 112a or b, 101, and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1/26/22